DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 12/22/2021. Claims 1-7 are pending in this application.  
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 4, line 6: delete “device” and insert --devices--.
	Re claim 7, 
-lines 3, 4, 5 & 6: in front of “plurality of semiconductor devices”, “first surface”, “substrate”, “underfill, “gap”, “heat conductive resin”, & “heat spreader”, delete “a” and inert --the--, because claim 11 depends on claim 1 and those features are previously claimed, 
-line 9: delete “devise” and insert --devices--. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 3 cites “the heat conductive resin is directly coupled to the heat spreader at a portion where the heat conductive sheet is not provided in plan view” is not clear when reading into claim 1 (Fig. 2 vs. Fig. 5B). This feature is reading on an embodiment different from claim 1’s embodiment. Claim 1 requires a side wall portion of the heat spreader couples to the heat conductive resin and the heat conductive resin coupled to the heat spreader through the heat conductive sheet in plan view (Fig. 2). Oppositely, Fig. 5B shows the conductive resin directly coupled to the heat spreader at a portion where the heat conductive sheet is not provided in plan view. Hence, Applicant is suggested to revise the claim to remove/revise the above feature and to avoid any further confusions. 
For best understanding and examination purpose, claim 3 will be considered based on Fig. 2 and disclosure of the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if 

4.	Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0280374) in view of Subramanian et al. (US 2006/0170094). 
Re claims 1, 5 & 7, Choi teaches, Fig. 10f, [0108, 0112, 0114], a semiconductor apparatus & a method, comprising: 
-a substrate (144); 
-a plurality of semiconductor devices (124) mounted on a first surface of the substrate (144); 
-a heat spreader (308) coupled to a second side opposite to a first side, which is coupled to the substrate (144), of the plurality of semiconductor devices (124); 
-an underfill (part of 300 under die 124) provided in a gap between the substrate (144) and the plurality of semiconductor devices (124); and 
-a heat conductive resin (part of 300 at side surfaces of die 124 or conductive particles within 300) provided between the heat spreader (308) and the underfill, 
wherein the heat spreader (308) further includes a side wall portion that is provided toward the first surface of the substrate (144) outside the plurality of semiconductor devices (124) in plan view, and is coupled to the first surface and the heat conductive resin (part of 300 at side surfaces of die 124) couples the underfill to an inner wall surface of the side wall portion of the heat spreader (308), and
wherein the plurality of semiconductor devices (124) are disposed in a space sealed by the substrate (144) and the heat spreader (308). 

    PNG
    media_image1.png
    237
    583
    media_image1.png
    Greyscale

Choi does not explicitly teach a plurality of semiconductor devices that coupled to the heat spreader.  
Subramanian teaches a plurality of semiconductor devices (106A, B) that coupled to the heat spreader (112) (Fig. 1, [0018]).  
As taught by Subramanian, one of ordinary skill in the art would utilize the above teaching to obtain a plurality of semiconductor devices mount on the first surface of the substrate and coupled to the heat spreader as claimed, because it aids in achieving a desired multi-chip package with minimal impact of thermal performance, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, l24 USPQ 378 (COPA 1960).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Subramanian in combination Choi due to above reason.
Re claim 4, in combination cited above, Choi teaches the underfill (300) is provided to further surround an outer side surface of the semiconductor devices (124) located on an outermost side in plan view among the plurality of semiconductor devices in the plan view, and wherein the heat conductive resin (part of 300 coupled to 308) is provided between the heat spreader (308) and a portion of the underfill (300) which is located at the outer side .
5.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as modified by Subramanian as applied to claim 1 above, and further in view of Lin et al. (US 2020/0126887). 
The teachings of Choi/Subramanian have been discussed above. 
Re claim 2, Choi/Subramanian does not explicitly teach thermal conductive resin of the heat conductive resin is higher than thermal conductive of the underfill. 
Lin teaches teach thermal conductive resin of the heat conductive resin (112 with alumuna) is higher than thermal conductive of the underfill (110, epoxy) [0024, 0026] (Fig. 1). 
As taught by Lin, one of ordinary skill in the art would utilize and modify the above teaching to obtain thermal conductive resin of the heat conductive resin is higher than thermal conductive of the underfill as claimed, because it involves only routines skill in the art, with undue experimentation, to obtain different thermal conductivities to prevent bleed-out or other unwanted expansion and achieve better thermal performance in the formed package. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lin in combination Choi/Subramanian due to above reason. 
Re claim 3, in combination cited above, Choi teaches a heat conductive sheet (TIM 306) provided between the heat spreader (308) and the second side of the plurality of semiconductor devices (124) (Fig. 10f, [0112]), and Lin teaches the heat conductive resin (112) is coupled to the heat spreader (116) through the heat conductive sheet (114) (Fig. 1), 
Note: alternatively, Lin also teaches claims 4-5 limitations. 
6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as modified by Subramanian as applied to claim 1 above, and further in view of Chen et al. (US 2019/0181535). 
The teachings of Choi/Subramanian have been discussed above. 
Re claim 6, Choi teaches cellular/mobile phone [0033, 0065], but Choi/Subramanian does not explicitly teach an antenna provided on a second surface of the substrate. 
Chen teaches an antenna (611) provided on a second surface of the substrate (11) (Fig. 6, [0059]). 
As taught by Chen, one of ordinary skill in the art would utilize the above teaching to obtain an antenna on a second surface of the substrate as claimed, because it aids in achieving a low cost semiconductor packing structure having an antenna module with reduced warpage and heat effect from poor heat conductivity. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Choi/Subramanian due to above reason. 
Response to Arguments
7.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/28/22